IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00282-CR

LAWRENCE VASQUEZ,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                            From the 19th District Court
                             McLennan County, Texas
                            Trial Court No. 2015-589-C1


                       REINSTATEMENT AND ANDERS
                           COMPLIANCE ORDER

       This appeal was abated because no appellant’s brief had been filed. Prior to a

hearing, the appellant’s brief was filed. This appeal is reinstated.

       The brief filed by appellant was an Anders brief. Although counsel included a

statement in his brief that “[a] copy of this brief, along with notification of appellant’s

right to submit a brief on his own behalf is being forwarded to appellant,” the Court is

unable to determine if counsel has fulfilled each of the four educational burdens required
when filing a motion to withdraw and accompanying Anders brief. Meza v. State, 206

S.W.3d 684, 689 n. 23 (Tex. Crim. App. 2006).

       As explained in Sowels v. State, 45 S.W.3d 690, 694 (Tex. App. —Waco 2001, no

pet.), overruled in part on other grounds, Meza v. State, 206 S.W.3d 684, 689 (Tex. Crim. App.

2006), so that the Court may comply with its duties, the record must be sufficient to

support a determination that:

       1. counsel has provided appellant with a copy of the motion to withdraw
       and the brief in support of the motion;

       2. counsel has informed appellant of the right to file a response to the
       motion to withdraw;

       3. counsel has informed appellant of the right to review the record in
       making the response; and

       4. counsel has informed appellant of the right to file a petition for
       discretionary review.

Meza, 206 S.W.3d at 689 n. 23. These educational burdens may be accomplished by

providing the Court with a copy of the actual communication of this information to

appellant (while avoiding disclosure of privileged information) or a separate certification.

See Sowels, 45 S.W.3d at 693- 694.

       In this proceeding, counsel elected to make a statement in his brief which only

addresses educational burdens 1, in part, and 2. Thus, counsel’s duty to comply fully

with educational burden 1 and educational burdens 3 and 4 remains unsatisfied. We

cannot commence the running of time for appellant to file a response until appellant has


Vasquez v. State                                                                        Page 2
been provided with a copy of the motion to withdraw and advised of the right to review

the record and how to obtain it. See Stanley v. State, 523 S.W.3d 122 (Tex. App.—Waco

2015, order).

       Accordingly, within 14 days from the date of this letter, counsel is ORDERED to

provide the Court with confirmation, either by copy of the communication or a

certification, that counsel has complied completely with counsel’s educational burdens.

The failure to timely provide the Court with confirmation will result in the abatement of

this appeal to the trial court to determine whether appellant is receiving effective

assistance of counsel.

                                          PER CURIAM

Before Chief Justice Gray, and
       Justice Davis
Reinstated and compliance ordered
Order issued and filed January 23, 2019




Vasquez v. State                                                                   Page 3